Hall, Justice,
concurring.
I concur in the judgment of reversal in this case, not *58only for the reasons given by my colleague, but because 1 do not understand that it is one of the privileges of age to use, without provocation, opprobrious language to and of, and in the presence of another, which tends to a breach of the public peace, without legal responsibility for so doing. Code, §4372. On the trial of an indictment for assault and battery, the defendant may give in evidence opprobrious words and abusive language used by the prosecutor or person beaten, which may or may not amount to a justification, according to the nature and extent of the battery, all of which is to be determined by the jury. Code, §4694.
In this case, opprobrious and insulting words seem to have been used by the prosecutor to the defendant, and notwithstanding his remonstrance and request that it be not persisted in, they were several times repeated, and, as it might be reasonably inferred, with the purpose of drawing him -into a difficulty. It seems to me that the only question about which there could be any dispute was, whether the battery was so excessive as to degenerate into aggression, and to show that the alleged provocation was seized upon as a pretext by the defendant to gratify a revengeful feeling, and afford him an opportunity of inflicting upon his opponent unwarranted injury. Upon this question the testimony was pretty evenly balanced, if its weight was not in favor of the defendant’s version of the affair. This was a question exclusively for the determination of the jury, and if it had been submitted to them upon the testimony alone, which was legally and properly before them, and the presiding judge had been satisfied to let their finding stand, I would not interpose to arrestor modify it. But such was not the case on this trial; there was confessedly before this j ury a fact which might have had a most material effect upon the conclusion they reached, and which had gotten before them improperly and illegally; it was the confession of the defendant that he was sorry that he had not broken every bone in prosecutor’s body, be*59cause prosecutor had treated him badly since the difficulty. This last part of the confession was drawn from the witness upon cross-examination, when, upon motion of defendant’s counsel, it was ruled out, and the jury were instructed not to consider it. The first part of it' was before them for some little time, and may have made an impression of which it was difficult, if not impossible, for them wholly to divest themselves. Who can say that the defendant was not thereby prejudiced? It should be borne in mind that in such investigations something more than probability, however strong it may be, is required to sustain a verdict of guilt. A reasonable doubt acquits, and innocence is presumed, and the presumption continues until it is overcome by competent and sufficient proof.
The cautious and conscientious judge who tried this case used what seemed to him every precaution to prevent improper confessions from getting before the jury, but in spite of his caution and the vigilance of counsel, the very thing he sought to avoid took place. It is further apparent that when the wrong was discovered, it was promptly rectified, so far as it could be done, though, as we have seen, the attempt to arrest it was not probably successful. I do not think this defendant has had a fair trial, and am of opinion that, upon another hearing, these irregularities prejudicial to him can, as they should, be corrected. The practice established 'by Hall vs. The State is salutary and promotive of the ends of justice. I am unwilling to depart from the eminently proper rule therein laid down. Its requirements were evaded by the witness in this instance. In the preliminary examination that took place^ he withheld from the court the only fact that rendered this confession inadmissible; perhaps he did so ignorantly, but whatever his motive may have been, the failure to state it in time was none the less hurtful to the defendant. When it came to light, there was no alternative left to the defendant but to move to rule it out. Had he remained silent and inactive, this might have been treated as an implied con*60sent to the propriety of the evidence, and a waiver of the objection. I would not go so far as to favor a new trial in a less doubtful case, on account of the impression made by improper evidence, promptly rejected by the court when it was perceived, and accompanied with a caution to the jury not to consider it in their deliberations.